                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ILLINOIS

JACQUELINE CULLEY,                               )
                                                 )
Plaintiff,                                       )
                                                 )
        v.                                       )           No.    19-cv-990 JPG/RJD
                                                 )
RENAL LIFE LINK, INC., d/b/a                     )
DaVita Metro East Dialysis, d/b/a                )
Metro East Dialysis, and DAVITA                  )
INCORPORATED,                                    )
                                                 )
Defendants.                                      )


                                MEMORANDUM AND ORDER


        This matter comes before the Court on Plaintiff’s Motion to Dismiss without Prejudice

(Doc. 10), which the Court construes as a Notice of Dismissal pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i). Rule 41(a)(1)(A)(i) allows a plaintiff to dismiss an action without a

court order at any time before the opposing party serves an answer or a motion for summary

judgment. The defendant has not served an answer or motion for summary judgment in this

case. Because the plaintiff has the absolute right to dismiss this case at the present time, the

Court finds this action is DISMISSED with prejudice and DIRECTS the Clerk of Court to close

this case.

DATED: October 16, 2019




                                               s/J. Phil Gilbert
                                               UNITED STATES DISTRICT JUDGE
